Case
  Case:
     1:20-cv-01254-MN
         1:18-cv-07374 Document
                        Document#:5-32
                                   67 Filed:
                                         Filed03/04/20
                                               10/02/20Page
                                                         Page
                                                            1 of1 3ofPageID
                                                                      3 PageID
                                                                            #:1904
                                                                               #: 1770




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


                                                                Civ. A. No. 1:18-cv-07374
   IN RE AKORN, INC. SHAREHOLDER
   DERIVATIVE LITIGATION                                        STIPULATION AND ORDER OF
                                                                DISMISSAL
   This Document Relates to:
   ALL ACTIONS



                  WHEREAS, prior to the filing of the above-captioned case, a derivative

   suit, Kogut v. Akorn, Inc., et al., No. 646,174 (La. Dist. Ct.) (the “Kogut Action”), was

   filed in the 19th Judicial District Court for the Parish of East Baton Rouge, Louisiana (the

   “Louisiana Court”);

                  WHEREAS, the parties to the Kogut Action entered into a Stipulation and

   Agreement of Settlement dated December 12, 2019 (the “Kogut Settlement”);

                  WHEREAS, pursuant to a Preliminary Approval Order issued by the

   Louisiana Court, Akorn, Inc. provided notice of the Kogut Settlement to its shareholders

   by filing a Notice of Proposed Settlement (the “Settlement Notice”) with the U.S.

   Securities and Exchange Commission on a Current Report on Form 8-K, posting the

   Settlement Notice on its website, and publishing the Settlement Notice in Investor’s

   Business Daily;

                  WHEREAS, the Louisiana Court entered a Final Order and Judgment on

   January 22, 2020 (the “Kogut Final Order and Judgment”), granting final approval of the

   Kogut Settlement and releasing “any and all actions, suits, [or] claims . . . that have been

   or that might have been asserted by . . . any Akorn stockholder against any Released

   Persons derivatively . . . based upon or related to the facts, transactions, events,
Case
  Case:
     1:20-cv-01254-MN
         1:18-cv-07374 Document
                        Document#:5-32
                                   67 Filed:
                                         Filed03/04/20
                                               10/02/20Page
                                                         Page
                                                            2 of2 3ofPageID
                                                                      3 PageID
                                                                            #:1905
                                                                               #: 1771




   occurrences, acts, disclosures, statements, omissions or failures to act” alleged in the

   Kogut Action;

                   WHEREAS, the above-captioned case is brought by Plaintiffs Dale Trsar,

   Trustee of the Dale A. Trsar Trust and Felix Glaubach, derivatively on behalf of Akorn

   and alleges some of the same claims as asserted in the Kogut Action;

                   WHEREAS, without conceding that the above-captioned action is “based

   upon and related to” the same facts and transactions at issue in the Kogut Action or that

   the claims asserted in the above-captioned case are released by the Kogut Final Order and

   Judgment, Plaintiffs believe that continued prosecution of this action is no longer in the

   best interests of Akorn, on whose behalf this action is brought;

                   WHEREAS, the parties have met and conferred and agree that the above-

   captioned action should be voluntarily dismissed with prejudice, with each side bearing

   its own costs and attorneys’ fees; and

                   WHEREAS, no payment or other consideration has been provided in

   exchange for the agreement set forth herein;

                   NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED,

   by and between Plaintiffs Dale Trsar, Trustee of the Dale A. Trsar Trust and Felix

   Glaubach and Defendants Akorn, Inc., John N. Kapoor, Rajat Rai, Mark M. Silverberg,

   Duane A. Portwood, Alan Weinstein, Kenneth S. Abramowitz, Stephen J. Meyer, Terry

   Allison Rappuhn, Adrienne L. Graves, Ronald M. Johnson, and Brian Tambi, by and

   through their respective undersigned counsel as follows:




                                                  2
Case
  Case:
     1:20-cv-01254-MN
         1:18-cv-07374 Document
                        Document#:5-32
                                   67 Filed:
                                         Filed03/04/20
                                               10/02/20Page
                                                         Page
                                                            3 of3 3ofPageID
                                                                      3 PageID
                                                                            #:1906
                                                                               #: 1772




                   1.     The above-captioned action is voluntarily dismissed with

   prejudice, without costs or attorneys’ fees to any party, pursuant to Rules 23.1(c) and

   41(a) of the Federal Rules of Civil Procedure.

                   2.     Akorn shall provide notice of the voluntary dismissal to

   shareholders by filing this Stipulation and Proposed Order of Dismissal in a Current

   Report on Form 8-K within two (2) business days of its filing with this Court.



   March 3, 2020

   BERMAN TABACCO                                   CRAVATH, SWAINE & MOORE LLP,

    By                                               By
      Nathaniel L. Orenstein                           Robert H. Baron
      Nathaniel L. Orenstein (admitted                 Robert H. Baron (admitted pro hac
      pro hac vice)                                    vice)


    One Liberty Square                               825 Eighth Avenue
    Boston, MA 02109                                 New York, NY 10019
    (617) 542-8300                                   (212) 474-1000
    norenstein@bermantabacco.com                     rbaron@cravath.com

    Attorney for Plaintiffs                          Attorney for Defendants



   SO ORDERED




    Date: March 4, 2020                                       John J. Tharp, Jr.
                                                              United States District Judge




                                                3
